Citation Nr: 0216470	
Decision Date: 11/15/02    Archive Date: 11/25/02

DOCKET NO.  99-11 554	)	DATE
	)
	)          

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for paranoid 
schizophrenia.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran





INTRODUCTION

The veteran served on active duty in the military from 
September 1974 to September 1977.

In April 1998, and later in January 1999, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, denied the veteran's petition to reopen a 
previously denied claim for service connection for 
paranoid schizophrenia.  He appealed to the Board of 
Veterans' Appeals (Board).  As support for his claim, he 
testified at a video-conference hearing in October 1999, 
which the signing judge of this decision conducted.  
Following the hearing, the Board preliminarily reviewed the 
record and determined that further development was necessary.  
So the Board remanded the case to the RO in November 2000.  
After completing the development requested, the RO continued 
to deny the petition to reopen the claim and returned the 
case to the Board for further appellate consideration.


FINDINGS OF FACT

1.  In November 1994, the RO denied the veteran's claim for 
service connection for paranoid schizophrenia; the RO 
notified him of the decision, and of his procedural and 
appellate rights, and he did not appeal.

2.  The additional medical and other evidence that has been 
submitted or otherwise obtained since the RO's November 1994 
decision is either duplicative of the evidence that was on 
file when that decision was issued, or does not indicate the 
veteran has paranoid schizophrenia as a result of his service 
in the military.



CONCLUSIONS OF LAW

1.  The RO's November 1994 decision denying the claim for 
service connection for paranoid schizophrenia is final.  38 
U.S.C.A. § 7104 (West 1991); 38 C.F.R. §§ 3.104, 20.1103 
(2002).

2.  New and material evidence has not been submitted since 
that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO initially denied the veteran's claim for service 
connection for paranoid schizophrenia in November 1994, 
partly because there was no probative evidence indicating 
that he had complaints or experienced any symptoms of the 
condition while on active duty in the military, or received a 
diagnosis, and since there also was no medical nexus evidence 
causally linking the condition to service, even though he had 
it by the time the RO denied his claim in November 1994.  
See, e.g., Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000) ("A veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability . . .").  
Also found at Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  The medical 
evidence of record when the RO decided the claim in November 
1994 only showed the veteran began suffering from mental 
illness many years after service, beginning in about 1990, 
requiring ongoing treatment during ensuing years.  And 
although he had alleged during his September 1994 VA mental 
status examination that his psychiatric problems dated back 
to 1975 (when he was on active duty in the military and was 
seen by a psychiatrist at Ft. Riley, Kansas), that was not 
otherwise substantiated by the record.  Instead, it was 
merely reported by him personally.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute competent medical evidence to support a claim for 
service connection).

The RO sent the veteran a letter notifying him of the 
November 1994 decision and apprising him of his procedural 
and appellate rights.  And he did not appeal.  See 38 C.F.R. 
§ 20.200.  Consequently, that decision became final and 
binding on him based on the evidence then of record.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.1103.  
Furthermore, because he did not appeal that decision, this, 
in turn, means there must be new and material evidence since 
that decision to reopen this claim and warrant further 
consideration of it on a de novo basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

The Board must determine whether new and material evidence 
has been submitted since the RO's November 1994 decision, 
before proceeding further, because this preliminary 
determination affects the Board's legal jurisdiction to reach 
the underlying claim to adjudicate it de novo.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  And if the 
Board finds that no such evidence has been submitted, the 
analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Id.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id., at 1384.  
See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
However, when determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New and material evidence means evidence not previously 
submitted that bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
materiality contemplates evidence that "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence:  first, VA must determine whether new 
and material evidence has been submitted according to the 
requirements of 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been submitted, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C. § 5107(a); and third, if the 
claim is well grounded, VA may proceed to evaluate the merits 
of the claim after ensuring the duty to assist under 38 
U.S.C. § 5107(b) has been fulfilled.  See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc) and Winters v. West, 12 Vet. 
App. 203 (1999) (en banc).  However, since the well-grounded 
requirement has been totally eliminated by the rather 
recently enacted Veterans Claims Assistance Act of 2000 (the 
"VCAA"), Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000), the Board need only consider whether 
new and material evidence has been submitted to reopen the 
claim for service connection for paranoid schizophrenia and, 
if so, the Board then may proceed directly to adjudicate the 
claim on the full merits if the RO already has fully complied 
with all notification and assistance to the veteran that is 
mandated by the VCAA so that he is not prejudiced.  Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Fossie v. 
West, 12 Vet. App. 1 (1998).

The VCAA, incidentally, has been codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A and 5107 (West Supp. 2001), and the 
implementing regulations are found at 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  As alluded to above, this new 
law eliminated the requirement of submitting a well-grounded 
claim, but aside from that, it also redefined VA's 
obligations insofar as notifying the veteran of the type of 
evidence needed to support his claim-and thereby complete 
his application for benefits, and assisting him in obtaining 
evidence that is potentially relevant to his case.  
This includes, when necessary, having him examined.  Id.  
However, although the regulation defining what constitutes 
new and material evidence recently was amended, see 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.156(a)), this amendment to 38 C.F.R. § 3.156(a) applies 
only to petitions to reopen finally decided claims that were 
received on or after August 29, 2001.  The veteran's request 
to reopen his claim was received in October 1997, 
nearly 4 years prior to that cutoff date.  Therefore, the 
amended regulation does not apply to his current appeal 
insofar as the definition of what constitutes new and 
material evidence.

The Board also should add, though, that the RO sent the 
veteran a Statement of the Case (SOC) in April 1999-citing 
the less burdensome Hodge standard for reopening the claim 
and reiterating the reasons and bases the petition to reopen 
the claim had been denied in the rating decision appealed.  
The veteran also had a video-conference hearing in October 
1999, before the Acting Member of the Board signing this 
decision, and the Board subsequently remanded his claim to 
the RO in November 2000 specifically to obtain the 
medical treatment records that he had identified during his 
hearing as supportive of his claim.  Also when remanding the 
case in November 2000, the Board made special note of his 
specific allegation that one of his primary care 
psychiatrists had even personally told him that his paranoid 
schizophrenia was initially manifested during service-
although, according to the veteran, his doctors in service 
simply misdiagnosed it.  So obtaining those VA medical 
treatment records was all the more important, and the veteran 
was invited to submit a statement from this doctor to confirm 
that he had, in fact, told him that such a causal 
relationship exists.

After receiving the case back from the Board on remand, the 
RO obtained all of the medical treatment records the veteran 
had cited as supportive of his claim.  As was indicated in 
the Board's remand, the RO already had obtained most of the 
medical records that he had mentioned during his hearing, 
concerning his treatment at the VA Medical Centers (VAMCs) in 
Hines, Illinois, and in Chicago (Lakeside).  The only other 
medical treatment records mentioned, which had not been 
obtained, were those located at the VAMC in Asheville, North 
Carolina.  And as requested, the RO obtained those records, 
too.  The veteran did not mention receiving any other 
relevant treatment besides at those facilities.

The RO more recently sent the veteran a letter in February 
2001, specifically apprising him of the VCAA and its legal 
implications as it relates to his particular appeal.  The RO 
also obtained the military personnel records of an Army buddy 
who earlier had submitted a statement on the veteran's behalf 
in support of the claim, as well as an additional statement 
from the veteran's mother.  The Supplemental Statements of 
the Case (SSOCs) since issued in May 2002 and September 2002 
discussed this additional evidence and explained why it still 
was not sufficient to reopen the claim and warrant granting 
service connection.  And the veteran indicated, when 
contacted later in September 2002, that he had no additional 
evidence to submit.  He therefore wanted to proceed ("move 
forward") with the adjudication of his appeal, noting that 
the medical treatment records obtained from the VAMC in 
Asheville are basically what should prove his case.  Clearly 
then, he has been given sufficient opportunity to present his 
case and the Board, therefore, may proceed to determine 
whether new and material evidence has been submitted to 
reopen the claim since he has not indicated that any 
additional medical or other evidence-not already of record, 
needs to be obtained.

The evidence that has been submitted or otherwise obtained 
since the RO's November 1994 decision consists of:  a) 
several written statements from the veteran, b) a transcript 
of his hearing testimony, c) lay statements from his 
mother, brother, and sister, d) statements from his 
representative, e) a statement and military personnel file 
from a fellow service comrade (Army buddy); and f) numerous 
VA inpatient and outpatient medical records concerning 
treatment the veteran received on various occasions from 1995 
until very recently in 2001.

The allegations the veteran made in the several statements 
that he has submitted since the RO's November 1994 decision, 
as well as the oral testimony that he gave during his October 
1999 video-conference hearing, are not new because he merely 
reiterates arguments previously made.  See, e.g., Reid v. 
Derwinski, 2 Vet. App. 312 (1992).  In other words, he is 
alleging the very same thing that he did prior to the RO 
denying his claim in November 1994.  But aside from that, the 
same is true of the statements from the various others who 
have spoken out on his behalf (his mother, brother, sister, 
and representative) because they, too, essentially reiterate 
the very same allegations that were previously considered 
when denying the claim in November 1994.  Furthermore, the 
written and oral statements from the veteran and the others 
also are not material either because they all are lay people 
and, as such, do not have the medical competence to comment 
on an issue such as whether his paranoid schizophrenia was 
misdiagnosed in service or whether it is otherwise causally 
related to his military service.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); Layno v. Brown, 6 Vet. App. 
465 (1994); Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Hasty v. Brown, 13 Vet. 
App. 230 (1999).  So even if these written and oral 
statements were new, they still would not be material-which 
is a requirement also, and therefore would be insufficient to 
reopen the claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993); Pollard v. Brown, 6 Vet. App. 11 (1993).

The personnel file and statement obtained from the veteran's 
fellow service comrade (Army buddy) confirm they enlisted in 
the military at the same time, as alleged.  But even 
accepting that as true is not, in turn, sufficient to show 
this evidence is material because the buddy statement also is 
from a layman and, therefore, just as in the case of the 
similar statements from the veteran's mother, brother, 
sister, and representative, is insufficient to show that his 
paranoid schizophrenia is causally related to his military 
service.  And proof of this, not the question of whether he 
has paranoid schizophrenia, is still lacking because the VA 
inpatient and outpatient medical records-also submitted 
since the RO's November 1994 decision, merely show ongoing 
treatment for this condition during the years since that 
decision (i.e., from 1995 to 2001).  These records do not, 
however, contain a competent medical opinion addressing the 
equally important issue of the cause of the paranoid 
schizophrenia.  Consequently, these records are neither 
new nor material because the RO already acknowledged the 
veteran had paranoid schizophrenia when denying his claim in 
November 1994.  So more medical proof 

of this is not new.  And in the absence of the required 
medical nexus to service, this evidence also is not material.  
See Hickson v. West, 11 Vet. App. 374, 378 (1998); Spalding 
v. Brown, 10 Vet. App. 6, 11 (1996).


ORDER

The petition to reopen the claim for service connection for 
paranoid schizophrenia is denied.



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

